Citation Nr: 1010398	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-21 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran had unverified active duty service from January 
1952 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision rendered by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

On January 15, 2010, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
Veteran requesting withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On January 15, 2010, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
Veteran requesting withdrawal of his appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  Id.  The Veteran 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


